Citation Nr: 0010953	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  92-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis, to include liver damage.

2.  Entitlement to service connection for a substance abuse 
disorder secondary to treatment received for a service-
connected left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
November 1977 to October 1985, appealed that determination to 
the BVA, and the case was referred to the Board for appellate 
review.  A November 1992 BVA decision remanded the case to 
the RO for further development, and the case was subsequently 
returned to the Board following accomplishment of that 
requested development.

An August 1994 BVA decision affirmed the RO's denial of the 
benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated July 12, 1995, the Court 
vacated the BVA decision and granted the motion for remand 
filed in this case.  The case was subsequently returned to 
the Board for action consistent with the Court's Order in 
this case, and in November 1995 the Board remanded the case 
to the RO for additional development.  That development was 
completed and the case was returned to the Board.


REMAND

A preliminary review of the record following a return of the 
case to the Board following the Board's November 1995 remand 
discloses that the case must once again be returned to the RO 
in order to ensure due process.  In this regard, the Board 
notes that in a submission from the veteran dated in July 
1997 the veteran requested a hearing, indicating that his 
psychiatric disability prevented him from fully explaining 
his case on paper.  The record does not reflect that the RO 
addressed this request for a hearing or that the veteran 
withdrew the request for the hearing.  The provisions of 
38 C.F.R. § 3.103(c) provides that:  "Upon request, the 
claimant is entitled to a hearing at any time on any issue 
involved in a claim within the purview of Part 3 of this 
chapter, subject to the limitations described in § 20.1304 of 
this chapter with respect to hearings in claims which have 
been certified to the Board of Veterans' Appeals for 
appellate review."  With respect to the limitation referred 
to in 38 C.F.R. § 3.103(a) the Board would observe that the 
veteran was notified that his case was being returned to the 
Board in November 1999 and that the case was recertified to 
the Board in December 1999.

Since an appellate decision may be vacated because of a 
denial of due process, including the prejudicial failure to 
afford the veteran a personal hearing, 38 C.F.R. § 20.904, 
the Board finds that additional development is required.  
Accordingly, this case is REMANDED for the following action:


The RO should afford the veteran a 
hearing as he requested in his July 1997 
letter to the RO.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence or argument he desires to 
have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 2 -


